                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE MIDDLE DISTRICT OF ALABAMA
                                 NORTHERN DIVISION

DANIEL BARTHOLOMEW CLARK,         )
                                  )
     Plaintiff,                   )
                                  )
     v.                           )              CIVIL ACTION NO. 2:16-CV-403-WHA
                                  )
LEEPOSEY DANIELS, WARDEN, et al., )
                                  )
     Defendants.                  )


                                               ORDER

       On July 25, 2019, the Magistrate Judge filed a Recommendation to which no timely

objections have been filed. Doc. 76. Upon an independent review of the file in this case and upon

consideration of the Recommendation of the Magistrate Judge, it is

       ORDERED and ADJUDGED that the Recommendation of the Magistrate Judge be and is

hereby ADOPTED, and this case be and is hereby DISMISSED as follows:

       1. Defendants’ motion for summary judgment (Doc. 48) is GRANTED.

       2. This case is DISMISSED with prejudice.

       3. Costs are taxed against Plaintiff.

       A separate Final Judgment will be entered.

       Done, this 19th day of August 2019.


                                        /s/ W. Harold Albritton
                                      W. HAROLD ALBRITTON
                                      SENIOR UNITED STATES DISTRICT JUDGE
